t c memo united_states tax_court david george karkour petitioner v commissioner of internal revenue respondent docket no filed date r determined a deficiency in p’s income_tax and a penalty pursuant to sec_6662 i r c for the tax_year the deficiency and the sec_6662 i r c penalty were based on p’s failure to substantiate deductions for self-employed health insurance expenses business_expenses simplified_employee_pension plan medical and dental expenses home interest_expenses and unreimbursed employee business_expenses held p is liable for the deficiency and the sec_6662 i r c penalty david george karkour pro_se nathan c johnston for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of an alleged income_tax deficiency and an accuracy-related_penalty that respondent determined for petitioner’s tax_year after concession by respondent of deductions for certain of the expenses petitioner claimed on his form_1040 individual_income_tax_return schedule c profit or loss from business the issues left for decision are whether petitioner is entitled to an additional claimed dollar_figure of schedule c business_expense deductions for the tax_year whether petitioner is able to substantiate the remaining dollar_figure of the dollar_figure deduction claimed on his return for self- employed health insurance for the tax_year whether petitioner is entitled to a dollar_figure deduction for contributions to a simplified_employee_pension plan sep for the tax_year whether petitioner having been allowed dollar_figure of his dollar_figure of deductions claimed on schedule a itemized_deductions for the tax_year can substantiate dollar_figure of the additional claimed schedule a deductions for that year 1respondent concedes dollar_figure of adjustments in the notice_of_deficiency this includes dollar_figure of auto and gas expenses dollar_figure of auto insurance expenses and dollar_figure of auto rental expenses whether petitioner is liable for dollar_figure of self- employment_tax for the tax_year whether petitioner is entitled to an additional self- employment_tax deduction of dollar_figure for the year and whether petitioner is liable for a sec_6662 accuracy-related_penalty for the tax_year findings_of_fact some of the facts have been stipulated and the stipulated facts and the accompanying exhibits are hereby incorporated by reference into our findings at the time he filed his petition petitioner resided in california in petitioner was self-employed as a lien collector his title was lien representative he claimed dollar_figure and dollar_figure deductions for sep and self-employment health insurance respectively he deducted dollar_figure in business_expenses on schedule c for petitioner included deductions on schedule a for medical_expenses home interest_expenses and unreimbursed employee_expenses petitioner filed a schedule se self- employment_tax which included zero net_earnings from self- employment and subsequently listed zero self-employment_tax owed 2this amount will be resolved in the rule_155_computations in accordance with this opinion all section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax_year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent issued a notice_of_deficiency on date determining an alleged income_tax deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure petitioner filed a timely petition with this court on date denying liability for the deficiency a trial was held on date in los angeles california at trial petitioner testified about additional deductions and expenses he believed he was entitled to but introduced no other corroborating evidence he candidly admitted that because he did not expect to be audited he had not kept some required financial records and was thus unable to provide sworn testimony as to exactly which of his expenses were personal and which were business in those areas for which records were not maintained he pointed out however that he had kept or while under audit obtained from third parties or reconstructed numerous records substantiating many of his claimed deductions and expenses he believed that because of this the other claimed expenses or at least some percentage thereof should also be allowed opinion i whether petitioner is entitled to additional business_expense deductions deductions are a matter of legislative grace and the taxpayer must maintain adequate_records to substantiate the amounts of any deductions or credits claimed sec_6001 the taxpayer shall keep such records 503_us_79 sec_1_6001-1 income_tax regs in some circumstances the court may allow the deduction of a claimed expense even where the taxpayer is unable to fully substantiate it provided the court has an evidentiary basis for doing so 39_f2d_540 2d cir 85_tc_731 but see sec_1_274-5t temporary income_tax regs fed reg date in these instances the court is permitted to approximate the allowable expense bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner supra pincite however the record must contain sufficient evidence to provide a basis upon which the estimate may be made and to permit us to conclude that those expenses were deductible expenses rather than nondeductible personal expenses 245_f2d_559 5th cir vanicek v commissioner supra pincite sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a trade_or_business expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the development of the business 320_us_467 308_us_488 in contrast personal living or family_expenses are generally nondeductible sec_262 again any amount claimed as a business_expense must be substantiated sec_6001 65_tc_87 affd 540_f2d_821 5th cir the taxpayer is required to maintain permanent books of account or records as are sufficient to establish the amount of gross_income deductions in any return of such tax or information sec_1_6001-1 income_tax regs in sum taxpayers must maintain records at least sufficient to provide a basis on which the court can estimate the business_expense deductions to meet the substantiation requirement petitioner’s schedule c includes a long list of business_expenses respondent does not dispute that petitioner operated a business instead respondent points out that petitioner failed to substantiate his business_expense deductions at trial petitioner introduced no probative evidence to substantiate those expenses petitioner has therefore not met his burden of substantiation ii whether petitioner is able to verify the remaining dollar_figure of the dollar_figure claimed on his return for self-employed health insurance sec_162 allows a self-employed_individual to deduct the cost of his health insurance with some limitations respondent does not contest the fact that petitioner was self- employed or that he was entitled to deduct the cost of his health insurance to the extent of dollar_figure petitioner was able to substantiate dollar_figure of his dollar_figure deduction for self-employed health insurance during the audit at or before trial petitioner presented no evidence to substantiate the remaining dollar_figure deduction for his self-employed health insurance petitioner testified that he provided the internal_revenue_service service with information on health insurance and out-of-pocket expenses and the service made reductions however at trial he did not specifically recall what the remaining dollar_figure pertained to petitioner did not meet his burden of substantiation iii whether petitioner is entitled to a dollar_figure deduction for contributions to a sep account for the tax_year contributions by an employer to an individual_retirement_account or annuity meeting certain requirements described in sec_408 qualify as a sep plan and may be deducted a person who is self-employed is treated as his own employer for the purposes of a sep plan see sec_401 sec_408 the requirements of a sep plan are extensive and complicated however as petitioner cannot show that he made a contribution to any account we need not enumerate them here petitioner did not substantiate the dollar_figure deduction for his contributions to a sep account for when the court asked him about the dollar_figure deduction petitioner testified i honestly don’t remember petitioner did not attempt to introduce any evidence related to this deduction again petitioner has failed to meet his burden of substantiation and this deduction is not allowable iv whether petitioner can substantiate dollar_figure of the itemized_deductions on schedule a for the remaining deductibility issue whether petitioner can substantiate dollar_figure of the itemized_deductions on schedule a for the tax_year was not argued at trial or in petitioner’s pretrial memorandum petitioner did not present any evidence to substantiate these deductions and therefore failed to meet his burden of substantiation none of the dollar_figure is allowable v whether petitioner is liable for dollar_figure of self-employment_tax and entitled to the resulting dollar_figure adjustment to adjusted_gross_income sec_1401 imposes a tax of dollar_figure percent on the self- employment income of every individual one-half of this tax is then deductible from adjusted_gross_income agi under sec_164 petitioner showed zero self-employment_income on his schedule se however respondent determined that petitioner had dollar_figure of self-employment_income and owed dollar_figure of self- employment_tax petitioner is then allowed to deduct one-half dollar_figure of this self-employment_tax from his agi this issue was not argued at trial or in petitioner’s pretrial memorandum as a general_rule the commissioner’s determination of a taxpayer’s liability is presumed correct and the taxpayer bears the burden of proving that the determination is improper rule a 290_us_111 because petitioner has presented no evidence that the determination of the self-employment_tax was improper we find that petitioner owes dollar_figure in self-employment_tax and is entitled to a dollar_figure adjustment to agi vi sec_6662 penalty respondent determined that petitioner is liable for a sec_6662 penalty pursuant to sec_7491 respondent has the burden of production with respect to a taxpayer’s liability for a penalty and is therefore required to come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty see 116_tc_438 but see 118_tc_358 however once the commissioner meets his burden of production the taxpayer must come forward with evidence sufficient to persuade a court that the commissioner’s determination is incorrect higbee v commissioner supra pincite subsection a of sec_6662 imposes an accuracy-related_penalty of percent of any underpayment that is attributable to causes specified in subsection b respondent asserts two causes justifying the imposition of the penalty a substantial_understatement_of_income_tax and negligence sec_6662 there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 further provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs there is a substantial_understatement_of_income_tax for any_tax year where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the tax_year or dollar_figure sec_6662 sec_6662 also imposes a penalty for negligence or disregard of rules or regulations under this section negligence is any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code this title sec_6662 under caselaw ‘negligence is a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 at trial respondent sought to justify application of the penalty for either of two reasons asserting both that there was a substantial_understatement_of_income_tax and that petitioner was negligent in the preparation of his return respondent met his burden of production and petitioner did not address the sec_6662 penalty at trial we sustain the penalty petitioner presented no evidence that he had a reasonable_cause for any portion of the underpayment see basile v commissioner tcmemo_2005_51 because petitioners did not contest the additions to tax or penalties in the petitions they are deemed conceded citing rule b and swain v commissioner supra the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
